                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



MICHAEL L. SHIPLEY,

              Plaintiff,                        Case No. 2:20-cv-955
       v.                                       JUDGE EDMUND A. SARGUS, JR.
                                                Magistrate Judge Chelsey M. Vascura

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


                                  OPINION AND ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on April 28, 2021. (ECF No. 29.) The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. For the reasons set forth in the Report and

Recommendation, the Court DISMISSES this action with prejudice under Federal Rule of Civil

Procedure 41(b).

       IT IS SO ORDERED.


6/23/2021                                 s/Edmund A. Sargus, Jr.
DATE                                      EDMUND A. SARGUS, JR.
                                          UNITED STATES DISTRICT JUDGE
